Citation Nr: 1241779	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  97-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for major depression from January 27, 1995, through April 24, 2011.

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), prior to April 25, 2011.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION


The Veteran had active service from April 1941 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 1996 rating decision (increased rating) and an April 2002 rating decision (TDIU) of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 1997, the appellant and a witness testified before a Decision Review Officer in San Juan.  A transcript of that hearing is of record.

When these matters were previously before the Board in April 2006, the Board denied the Veteran's claim for a TDIU and granted an increased evaluation of 70 percent for major depression.  In a May 2006 decision, the RO effectuated the 70 percent evaluation.  The Veteran appealed the April 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision dated in October 2009, the Court vacated the Board's April 2006 decision.  It remanded the case for the Board to obtain a VA examination, and for consideration of the Veteran's claim under 38 C.F.R. § 4.16(c), which was in effect at the time he filed his claim.  In June 2010, the Board remanded the Veteran's claim for development consistent with the Court's decision. 

In an August 2010 decision, the VA Appeals Management Center (AMC) failed to comply with the Court's decision.  The AMC did not adjudicate the Veteran's claim under the version of 38 C.F.R. § 4.16(c) as in effect prior to November 7, 1996.  The case was returned to the Board and in November 2010 the Board remanded it.  Because the Veteran's service-connected major depression was to be considered under both the former version of 38 C.F.R. § 4.16(c), which authorizes a 100 percent schedular evaluation, and the current version of 38 C.F.R. § 4.16, which authorizes TDIU, the Board listed the appellant's claim as two separate issues.  

In a January 2012 rating decision, the AMC granted an increased rating of 100 percent for major depressive disorder, effective April 25, 2011.  

In a May 2012 remand, the Board addressed the issues as listed on the title page of this decision.  The Board found that there had not been substantial compliance with the November 2010 Board remand, and remanded the claims for an additional VA examination.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

The Board's May 2012 remand observed that an April 2011 VA examiner did not provide a rationale for his opinion that the Veteran's service-connected major depression and non-service-connected dementia were fused and could not be separated.  The April 2011 VA examiner also noted that the two conditions were separate and distinct.  The Board noted that an August 2010 VA examiner had also found that the Veteran's dementia was separate and distinct from his service-connected major depressive disorder.  Neither VA examiner indicated whether the Veteran's service-connected major depression precluded him from securing and following a substantially gainful occupation prior to the date of the examination.

The Board's May 2012 remand requested that a VA psychiatrist (other than the VA psychiatrists who provided the April 2011 and August 2010 opinions) review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to whether it was at least as likely as not that the Veteran's service-connected major depression, with consideration of all medications taken for such disability, and consistent with the Veteran's education and occupational experience, irrespective of age and any non-service-connected disabilities, precluded him from securing or following a substantially gainful occupation, prior to April 25, 2011.

The VA psychiatrist was also to provide an opinion as to whether the Veteran's major depression symptoms could be distinguished from his dementia symptoms, prior to April 25, 2011.  The VA psychiatrist was to consider the August 2010 and April 2011 VA examination reports. 

The VA psychiatrist was requested to provide thorough rationales for the opinions provided, and review the claims folder.

Pursuant to the Board's May 2012 remand, VA obtained a medical opinion in June 2012 from a VA psychiatrist other than the VA psychiatrists who provided the April 2011 and August 2010 opinions.  She stated that she had reviewed the Veteran's claims file.  She provided the opinion that it was less likely as not (less than 50/50 probability) that the Veteran's service-connected depressive condition, consistent with his education and occupational experience, and irrespective of his age and any non-service-connected disabilities, precluded him from securing or following a substantially gainful occupation prior to April 25, 2011.  

The examiner also provided the opinion that it was evident that the Veteran's mental condition symptomatology prior to 2011 was on account of his depressive symptoms.  

After a careful review of these VA opinions, the Board finds that they are inadequate.  First, while the VA examiner recited much of the Veteran's medical history in detail, he failed to cite, address or consider an August 1999 VA opinion that the Veteran was unemployable due to psychiatric and age-related condition.  Thus, it appears that a complete review of the Veteran's claims file, as requested by the Board's remand, was not conducted.  The importance of the August 1999 medical opinion is shown by the fact that the Court's October 2009 decision held that the Board erred by not addressing it.  Rosario v. Shinseki, No. 06-2327, 2009 WL 3461217, slip op. at 3 (Vet. App. Oct. 29, 2009) (memorandum decision).  As a result, the Board finds that any VA medical opinion that does not address the August 1999 medical opinion is inadequate and lacks probative value.

In addition, the VA examiner relied on the medical opinion set forth in an August 2000 VA examination report, as well as the findings in a June 2004 VA examination report.  However, the Court's October 2009 decision described these examinations as "inadequate for evaluation purposes."  Id., at 6.  As a result, the Board finds that any VA medical opinion based on these examination reports is inadequate and lacks probative value.

The VA examiner also failed to adequately address the August 2010 and April 2011 VA examination reports.  First, the VA examiner failed to point out the contradictory opinions contained in the April 2011 VA examination report.  As noted in the Board's May 2012 remand, the April 2011 VA examination report stated both that the Veteran's service-connected major depression and non-service-connected dementia were fused and could not be separated, and were separate and distinct.  The VA examiner also failed to explain why he disagreed with the April 2011 opinion that the Veteran's service-connected major depression and non-service-connected dementia were fused and could not be separated.  Similarly, the VA examiner failed to explain why he agreed with the August 2010 VA opinion, which stated that the Veteran's service-connected major depression and non-service-connected dementia were distinct.  

In light of the foregoing, the Board finds that the June 2012 VA examination report is inadequate, and additional development is required.  The Court has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2012) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

In light of the foregoing, the Board also finds that the development requested by the Board's May 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board is mindful of the Veteran's age, as well as the fact this appeal has been advanced on the docket.  Nevertheless, an additional VA medical opinion is necessary for the proper adjudication of the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to the examiner who provided the June 2012 VA medical opinion (or, if this individual is unavailable, a suitable substitute other than the VA psychiatrists who provided the April 2011 and August 2010 opinions) for an addendum.  

The examiner is requested to review the entire claims folder, and note this review in his/her report.  The examiner is requested to note that the August 2000 and June 2004 VA examinations have been deemed inadequate, and therefore the August 2000 and June 2004 examination reports cannot be the basis for any opinion.  

(a)	The examiner is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's service-connected major depression, with consideration of all medications taken for such disability, and consistent with the Veteran's education and occupational experience, irrespective of age and any non-service-connected disabilities, precluded the Veteran from securing or following a substantially gainful occupation, prior to April 25, 2011.  In doing so, the examiner must address the August 1999 VA opinion that the Veteran was unemployable due to psychiatric and age-related condition, and explain why he/she agrees or disagrees with the August 1999 VA opinion.

The examiner is requested to provide a rationale for any opinion expressed that explains the opinion in terms of specific references to the medical record.

(b)	The examiner is also requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or more likelihood) that symptoms of the Veteran's service-connected major depression could be distinguished from the symptoms of his non-service-connected dementia, prior to April 25, 2011.  In doing so, the examiner should address the inconsistent opinions in the April 2011 VA examination report as to whether the service-connected major depression and nonservice-connected dementia were distinct, and explain why he/she agrees and/or disagrees with the opinions in the April 2011 and August 2010 VA examination reports.  

The examiner is requested to provide a rationale for any opinion expressed that explains the opinion in terms of specific references to the medical record.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

2.  Then, readjudicate the issues on appeal under the provisions of 38 C.F.R. § 4.16(c) as in effect prior to November 7, 1996, and under the current provisions of 38 C.F.R. § 4.16.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



